DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 1-16 in the reply filed on 9/20/2022 is acknowledged.
3. 	Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species. 
4. 	Applicant cancelled claims 17-20; and added claims 21-24.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ching et al. (US 2019/0035912) (hereafter Ching).
Regarding claim 1, Ching discloses a method, comprising: 
providing a structure having two fins 100A (Fig. 7A, paragraph 0036) extending from a substrate 100 (Fig. 7A, paragraph 0036); 
an isolation structure 220A (Fig. 9A, paragraph 0058) isolating bottom portions of the fins 100A (Fig. 9A); 
source/drain (S/D) features 280 (Fig. 12A, paragraph 0075) over each of the fins 100A (Fig. 12A); 
a dielectric fin 210A (Fig. 9A, paragraph 0049) oriented lengthwise parallel to the fins 100A (Fig. 9A) and disposed between the two fins 100A (Fig. 9A) and over the isolation structure 220A (Fig. 9A); 
a dummy gate stack 240 (Fig. 11A, paragraph 0066, wherein “dummy gate electrodes”) over the isolation structure 220A (Fig. 11A), the fins 100A (Fig. 11A), and the dielectric fin (not shown in Fig. 11A but see 210A in Fig. 10A); and 
one or more dielectric layers 270 (Fig. 12A, paragraph 0071) over sidewalls of the dummy gate stack 240 (Fig. 12A); 
removing (see paragraph 0089, wherein “the sacrificial or dummy gate stacks are replaced with metal gate stacks”) the dummy gate stack 240 (Fig. 13A) to result in a gate trench (region where 310 and 320 are formed in Fig. 14A) within the one or more dielectric layers 270 (Fig. 14A), wherein the dielectric fin (not shown in Fig. 14A but see 210A in Fig. 10A; and see paragraph 0089, wherein “the sacrificial gate stacks including the gate dielectric layer 230 and the gate electrodes 240 are replaced with metal gate stacks including a gate dielectric layer 310 and a gate electrode 320”) is exposed in the gate trench (region where 310 and 320 are formed in Fig. 14A); 
trimming (see Fig. 7A and paragraph 0050, wherein “the isolation features 210A may have rounded edges or corners due to the etching processes”) the dielectric fin 210A (Fig. 7A) to reduce a width of the dielectric fin 210A (Fig. 7A); and 
after the trimming (see Fig. 7A and paragraph 0050), forming a high-k metal gate (310 and 320 in Fig. 14A, paragraph 0089) in the gate trench (region where 310 and 320 are formed in Fig. 14A).  
Regarding claim 8, Ching further discloses the method of claim 1, wherein the dielectric fin 210A (Fig. 7A) includes one or more high-k dielectric layers 210A (Fig. 7A; and see paragraph 0046) that extend a full width of the dielectric fin 210A (Fig. 7A).  

Allowable Subject Matter
1. 	Claims 2-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 2 would be allowable because a closest prior art, Ching et al. (US 2019/0035912), discloses a dielectric fin 210A (Fig. 9A, paragraph 0049) oriented lengthwise parallel to the fins 100A (Fig. 9A) and disposed between the two fins 100A (Fig. 9A) and over the isolation structure 220A (Fig. 9A); and forming a high-k metal gate (310 and 320 in Fig. 14A, paragraph 0089) in the gate trench (region where 310 and 320 are formed in Fig. 14A) but fails to teach etching back the high-k metal gate to a level below a top surface of the dielectric fin, thereby separating the high-k metal gate into two segments disposed on two sides of the dielectric fin; and depositing a dielectric cap over the two segments of the high-k metal gate and the dielectric fin. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method, comprising: etching back the high-k metal gate to a level below a top surface of the dielectric fin, thereby separating the high-k metal gate into two segments disposed on two sides of the dielectric fin; and depositing a dielectric cap over the two segments of the high-k metal gate and the dielectric fin in combination with other elements of the base claim 1. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claim 3 depends on claim 2.
In addition, claim 4 would be allowable because a closest prior art, Ching et al. (US 2019/0035912), discloses trimming (see Fig. 7A and paragraph 0050, wherein “the isolation features 210A may have rounded edges or corners due to the etching processes”) the dielectric fin 210A (Fig. 7A) to reduce a width of the dielectric fin 210A (Fig. 7A) but fails to teach the dielectric fin includes a low-k dielectric layer and a high-k dielectric layer over the low-k dielectric layer, wherein a top surface of the two segments of the high-k metal gate is above a top surface of the low-k dielectric layer and below a top surface of the high-k dielectric layer. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method, comprising: the dielectric fin includes a low-k dielectric layer and a high-k dielectric layer over the low-k dielectric layer, wherein a top surface of the two segments of the high-k metal gate is above a top surface of the low-k dielectric layer and below a top surface of the high-k dielectric layer in combination with other elements of the base claim 1. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claim 5 depends on claim 4.
Moreover, claim 6 would be allowable because a closest prior art, Ching et al. (US 2019/0035912), discloses a dielectric fin 210A (Fig. 9A, paragraph 0049) oriented lengthwise parallel to the fins 100A (Fig. 9A) and disposed between the two fins 100A (Fig. 9A) and over the isolation structure 220A (Fig. 9A); and trimming (see Fig. 7A and paragraph 0050, wherein “the isolation features 210A may have rounded edges or corners due to the etching processes”) the dielectric fin 210A (Fig. 7A) to reduce a width of the dielectric fin 210A (Fig. 7A) but fails to teach the trimming of the dielectric fin reduces a width of the dielectric fin by about 2 nm to about 12 nm. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method, comprising: the trimming of the dielectric fin reduces a width of the dielectric fin by about 2 nm to about 12 nm in combination with other elements of the base claim 1. 
Furthermore, claim 7 would be allowable because a closest prior art, Ching et al. (US 2019/0035912), discloses a dielectric fin 210A (Fig. 9A, paragraph 0049) oriented lengthwise parallel to the fins 100A (Fig. 9A) and disposed between the two fins 100A (Fig. 9A) and over the isolation structure 220A (Fig. 9A); and trimming (see Fig. 7A and paragraph 0050, wherein “the isolation features 210A may have rounded edges or corners due to the etching processes”) the dielectric fin 210A (Fig. 7A) to reduce a width of the dielectric fin 210A (Fig. 7A) but fails to teach the dielectric fin includes a low-k dielectric layer and a high-k dielectric layer disposed on sidewalls of the low-k dielectric layer, wherein the trimming of the dielectric fin includes partially removing the high-k dielectric layer from the sidewalls of the low-k dielectric layer and keeping at least a portion of the high-k dielectric layer disposed on the sidewalls of the low-k dielectric layer. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method, comprising: the dielectric fin includes a low-k dielectric layer and a high-k dielectric layer disposed on sidewalls of the low-k dielectric layer, wherein the trimming of the dielectric fin includes partially removing the high-k dielectric layer from the sidewalls of the low-k dielectric layer and keeping at least a portion of the high-k dielectric layer disposed on the sidewalls of the low-k dielectric layer in combination with other elements of the base claim 1. 
Lastly, claim 9 would be allowable because a closest prior art, Ching et al. (US 2019/0035912), discloses a dielectric fin 210A (Fig. 9A, paragraph 0049) oriented lengthwise parallel to the fins 100A (Fig. 9A) and disposed between the two fins 100A (Fig. 9A) and over the isolation structure 220A (Fig. 9A); and a dummy gate stack 240 (Fig. 11A, paragraph 0066, wherein “dummy gate electrodes”) over the isolation structure 220A (Fig. 11A), the fins 100A (Fig. 11A), and the dielectric fin (not shown in Fig. 11A but see 210A in Fig. 10A) but fails to teach the dielectric fin is a first dielectric fin and the structure further includes a second dielectric fin adjacent one of the fins, before the removing of the dummy gate stack, further comprising: partially recessing the dummy gate stack to a level below a top surface of the first and the second dielectric fins; forming an etch mask covering the first dielectric fin and exposing the second dielectric fin; recessing the second dielectric fin; and removing the etch mask in combination with other elements of the base claim 1. 

3. 	Claims 10-16 and 21-24 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Ching et al. (US 2019/0035912), discloses dielectric fins 210A (Fig. 9A, paragraph 0049) oriented lengthwise parallel to the fins 100A (Fig. 9A), disposed between the adjacent fins 100A (Fig. 9A) and over the isolation structure 220A (Fig. 9A); and forming an etch mask 260 (Fig. 11B, paragraph 0067) covering a first dielectric fin 210A (Fig. 11B) of the dielectric fins 210A (Fig. 11B) but fails to disclose dielectric fins disposed over the isolation structure, and isolating the S/D features; forming an etch mask covering a first dielectric fin of the dielectric fins and exposing a second dielectric fin of the dielectric fins; and partially etching the second dielectric fin through the etch mask, such that a top surface of the second dielectric fin is below a top surface of the first dielectric fin. Additionally, the prior art does not teach or suggest a method, comprising: dielectric fins disposed over the isolation structure, and isolating the S/D features; forming an etch mask covering a first dielectric fin of the dielectric fins and exposing a second dielectric fin of the dielectric fins; and partially etching the second dielectric fin through the etch mask, such that a top surface of the second dielectric fin is below a top surface of the first dielectric fin in combination with other elements of claim 10.
In addition, a closest prior art, Ching et al. (US 2019/0035912), discloses a dielectric fin 210A (Fig. 9A, paragraph 0049) oriented lengthwise parallel to the semiconductor fins 100A (Fig. 9A) and disposed between the two semiconductor fins 100A (Fig. 9A) and over the isolation structure 220A (Fig. 9A); and forming a high-k metal gate (310 and 320 in Fig. 14A, paragraph 0089) in the gate trench (region where 310 and 320 are formed in Fig. 14A) but fails to disclose etching back the high-k metal gate to a level below a top surface of the dielectric fin, thereby separating the high-k metal gate into two segments disposed on two sides of the dielectric fin. Additionally, the prior art does not teach or suggest a method, comprising: etching back the high-k metal gate to a level below a top surface of the dielectric fin, thereby separating the high-k metal gate into two segments disposed on two sides of the dielectric fin in combination with other elements of claim 21.

A closest prior art, Ching et al. (US 2019/0035912), discloses a method, comprising: providing a structure having fins 100A (Fig. 7A, paragraph 0036) extending from a substrate 100 (Fig. 7A, paragraph 0036); an isolation structure isolating 220A (Fig. 9A, paragraph 0058) bottom portions of the fins 100A (Fig. 9A); source/drain (S/D) features 280 (Fig. 12A, paragraph 0075) over the fins 100A (Fig. 12A); dielectric fins 210A (Fig. 9A, paragraph 0049) oriented lengthwise parallel to the fins 100A (Fig. 9A), disposed between the adjacent fins 100A (Fig. 9A) and over the isolation structure 220A (Fig. 9A); a dummy gate stack 240 (Fig. 11A, paragraph 0066, wherein “dummy gate electrodes”) over the isolation structure 220A (Fig. 11A), the fins 100A (Fig. 11A), and the dielectric fins (not shown in Fig. 11A but see 210A in Fig. 10A); and one or more dielectric layers 270 (Fig. 12A, paragraph 0071) over sidewalls of the dummy gate stack 240 (Fig. 12A); partially recessing (see paragraph 0089, wherein “the sacrificial or dummy gate stacks are replaced with metal gate stacks”) the dummy gate stack 240 (Fig. 13A), thereby exposing portions of the dielectric fins (not shown in Fig. 14A but see 210A in Fig. 10A; and see paragraph 0089, wherein “the sacrificial gate stacks including the gate dielectric layer 230 and the gate electrodes 240 are replaced with metal gate stacks including a gate dielectric layer 310 and a gate electrode 320”); forming an etch mask 260 (Fig. 11B, paragraph 0067) covering a first dielectric fin 210A (Fig. 11B) of the dielectric fins 210A (Fig. 11B); removing (see Fig. 13A and paragraph 0088, wherein “the mask layers 250 and 260 are removed”) the etch mask 260 (Fig. 12A); removing (see paragraph 0089, wherein “the sacrificial or dummy gate stacks are replaced with metal gate stacks”) the dummy gate stack 240 (Fig. 13A) to result in a gate trench within the one or more dielectric layers, wherein at least the first dielectric fin (not shown in Fig. 14A but see 210A in Fig. 10A; and see paragraph 0089, wherein “the sacrificial gate stacks including the gate dielectric layer 230 and the gate electrodes 240 are replaced with metal gate stacks including a gate dielectric layer 310 and a gate electrode 320”) is exposed in the gate trench (region where 310 and 320 are formed in Fig. 14A); trimming (see Fig. 7A and paragraph 0050, wherein “the isolation features 210A may have rounded edges or corners due to the etching processes”) the first dielectric fin 210A (Fig. 7A) to reduce a width of the first dielectric fin 210A (Fig. 7A), and after the trimming (see Fig. 7A and paragraph 0050), forming a high-k metal gate (310 and 320 in Fig. 14A, paragraph 0089) in the gate trench (region where 310 and 320 are formed in Fig. 14A) but fails to teach dielectric fins disposed over the isolation structure, and isolating the S/D features; forming an etch mask covering a first dielectric fin of the dielectric fins and exposing a second dielectric fin of the dielectric fins; and partially etching the second dielectric fin through the etch mask, such that a top surface of the second dielectric fin is below a top surface of the first dielectric fin as the context of claim 10. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 11-16 depend on claim 10.
In addition, a closest prior art, Ching et al. (US 2019/0035912), discloses a method, comprising: providing a structure having two semiconductor fins 100A (Fig. 7A, paragraph 0036) extending from a substrate 100 (Fig. 7A, paragraph 0036); an isolation structure 220A (Fig. 9A, paragraph 0058) isolating bottom portions of the semiconductor fins 100A (Fig. 9A) from each other; a dielectric fin 210A (Fig. 9A, paragraph 0049) oriented lengthwise parallel to the semiconductor fins 100A (Fig. 9A) and disposed between the two semiconductor fins 100A (Fig. 9A) and over the isolation structure 220A (Fig. 9A); a dummy gate stack 240 (Fig. 11A, paragraph 0066, wherein “dummy gate electrodes”) over the isolation structure 220A (Fig. 11A), the semiconductor fins 100A (Fig. 11A), and the dielectric fin (not shown in Fig. 11A but see 210A in Fig. 10A); and one or more dielectric layers 270 (Fig. 12A, paragraph 0071) over sidewalls of the dummy gate stack 240 (Fig. 12A); etching (see paragraph 0089, wherein “the sacrificial or dummy gate stacks are replaced with metal gate stacks”) the dummy gate stack 240 (Fig. 13A) to result in a gate trench (region where 310 and 320 are formed in Fig. 14A) within the one or more dielectric layers 270 (Fig. 14A), wherein the dielectric fin (not shown in Fig. 14A but see 210A in Fig. 10A; and see paragraph 0089, wherein “the sacrificial gate stacks including the gate dielectric layer 230 and the gate electrodes 240 are replaced with metal gate stacks including a gate dielectric layer 310 and a gate electrode 320”) is exposed in the gate trench (region where 310 and 320 are formed in Fig. 14A); trimming (see Fig. 7A and paragraph 0050, wherein “the isolation features 210A may have rounded edges or corners due to the etching processes”) a width of the dielectric fin 210A (Fig. 7A); and after the trimming (see Fig. 7A and paragraph 0050), forming a high-k metal gate (310 and 320 in Fig. 14A, paragraph 0089) in the gate trench (region where 310 and 320 are formed in Fig. 14A) but fails to teach etching back the high-k metal gate to a level below a top surface of the dielectric fin, thereby separating the high-k metal gate into two segments disposed on two sides of the dielectric fin as the context of claim 21. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 22-24 depend on claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813